Citation Nr: 1130609	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-25 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to increased initial disability ratings for posttraumatic stress disorder (PTSD), rated as 30 percent prior to December 28, 2009, and 50 percent from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Cheyenne, Wyoming.  That rating decision, in pertinent part, granted service connection for PTSD and assigned an initial 10 percent rating from November 2006.  An October 2008 rating decision increased the rating to 30 percent from January 24, 2007.  In June 2010, the Board remanded the case for additional development.  Subsequently, a June 2011 rating decision increased the rating of the Veteran's PTSD to 50 percent from December 28, 2009.


FINDINGS OF FACT

In August 2011, prior to the promulgation of a decision in the present appeal, the Board received notification from the appellant's representative that he wished to withdraw his Substantive Appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant's representative, via written statement received by the Board in August 2011, indicated that the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


